Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 16, 2021 has been entered.
Status of Claims
Claims 1-4, 6, 8, 10, 13, 18-19, 21, 25-26 and 32-38 are pending, with claims 5, 7, 9, 11-12, 14-17, 20, 22-24 and 27-31 being canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 10, 13, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document JP 2-59005, cited by applicant (hereafter “JP-‘005”) in view of Perlini (EP 0 082 547, cited by applicant). JP-‘005 teaches a vehicle .
As regards the connection of the links to the first and second arms (connections of 22 to 7) being rotatable: Initially, the JP-‘005 reference shows a variation of the angle of connection between the links and first and second arms (compare the angle of 22 to 7 in the conditions of figure 7 and 8, the angle being smaller in the condition illustrated in figure 8, and larger in the condition illustrated in figure 7). As such, it initially appears as though there is a disclosed degree of rotation in the connection of the first and second links (22) to the first and second arms (7). Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the connection between the first and second links and the first and second arms as allowing relative rotation for the purpose of allowing the change in angle between the links and arms, for example when the arms pivot in response to the traversal of a discontinuity in the driving surface.
As regards the connection of the links to the motion restrainer (connections of 22 to 19, 20): Initially, the links are illustrated as in an abutting and rotatable connection (e.g., see the relative angle of inclination of the ends of links 22 at the ends of 19, 20). To the extent that the claim requires “rotatably connected” it is understood that this 
As regards the motion restrainer being rotatable about an axis parallel to the respective first and second axes (the axes about with the first and second arms rotate), the JP-‘005 reference does not expressly teach this function. Perlini teaches that in a suspension where a pair of first and second arms pivotally support first and second wheel assemblies, and a motion restrainer (22) is placed there-between, that it is known to provide the mounting of the motion restrainer such that the restrainer can pivot about an axis parallel to the pivot axes of the wheel supporting arms (compare figures 1, 2). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the motion restrainer initially taught by JP-‘005 as being rotatable about an axis parallel to the axes of rotation for the first and second arms (e.g., via a bracket with a pivot connection, or replacement of the rotatable abutment connections of the links to the ends of the restrainer with a pinned pivot) so as to allow the motion restrainer to remain on-axis with the forces resulting from vertical shifting of the wheels (see Perlini, figure 2, for example), resulting in more efficient force transfer and motion absorption in the restrainer. 
Allowable Subject Matter
Claims 18, 19, and 32-38 are allowed.
Claims 3 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Papers Submitted with QPIDS
Applicant’s Information Disclosure Statement, filed Nov. 16, 2021, is noted. The allowability of claims 1, 2, 4, 6, 8, 10, 13, 21 and 25 is withdrawn in view of the newly available JP-‘005 reference and the reference to Perlini, both cited by applicant in the IDS of Nov. 16, 2021.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616